Citation Nr: 1723119	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for lupus erythema, claimed as a skin disease of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from November 1960 to August 1982.

This matter comes before the Board of Veteran's Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's tour of duty includes service in the Republic of Vietnam. 

In an August 2009 Statement in Support of Claim, the Veteran asserted entitlement to service connection for lupus erythema, claimed as a skin disease of the face.  The claim was considered in connection with the Veteran's April 2009 increased rating claim. In a February 2010 rating decision, service connection was denied.  In the same month, the Veteran submitted a Statement in Support of Claim asserting his skin condition was secondary to Agent Orange exposure and attached pictorial evidence of the onset of his facial disfigurement between 1969 and 1982.

In a September 2010 rating decision, the RO granted the service connection for lupus erythema, claimed as a skin disease of the face.  An evaluation of 30 percent disabling was assigned with an April 2009 effective date.  The Veteran filed a Notice of Disagreement in September 2011.  

In May 2013, the RO issued a Statement of the Case confirming and continuing the 30 percent evaluation.  The Veteran's representative filed a Memorandum in Substantive Appeal in lieu of VA Form 9 in May 2013.  In that same month, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals asserting entitlement to an 80 percent evaluation and requesting a VA Examination.

In lieu of VA Form 646,  the Veteran's representative submitted a Statement of Accredited Representative in an Appealed Case again asserting the Veteran's entitlement to an increased rating evaluation.  The Statement was filed in July 2014.  This matter was certified to the Board in same month.  

In April 2016, the Board remanded the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for lupus erythema, claimed as a skin disease of the face for additional development.  The decision specified directives to obtain outstanding VA and non-VA treatment records, to conduct a VA examination with an appropriate medical opinion and re-adjudication of the claim.

The Veteran was afforded a VA examination in June 2016.  Thereafter, the RO re-adjudicated the Veteran's claim and a Supplementation Statement of Case was issued in the same month.  The decision continued the current evaluation of 30 percent disabling.  In a May 2017 Appellant's Post-Remand Brief, the Veteran's representative asserts that the RO errored in denying the Veteran's increased evaluation claim.

The matter has now returned to the Board for further appellate proceedings.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's hypopigmentation of the face has been manifested by no more than two characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent rating for lupus erythema, claimed as a skin disease of the face, has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7809, 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria: Disability Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Currently, the Veteran's discoid lupus is rated under Diagnostic Code 7809, used for evaluating discoid lupus erythematosus or subacute cutaneous lupus erythematosus. Under this code, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability. Ratings for discoid lupus under these diagnostic codes are not to be combined with a rating under Diagnostic Code 6350. 38 C.F.R. § 4.118.

As per the instructions in Diagnostic Code 7809, the RO has evaluated the Veteran's discoid lupus using the criteria under Diagnostic Code 7800, which applies to disfigurement of the head, face or neck. 38 C.F.R. § 4.118 (2016). 

In pertinent part, under Diagnostic Code 7800, where there is one characteristic of disfigurement present, a 10 percent disability rating is warranted. Two or three characteristics of disfigurement are assigned a 30 percent disability rating; four or five characteristics of disfigurement merit a 50 percent disability rating; and six or more characteristics of disfigurement warrant an 80 percent disability rating. Visible or palpable tissue loss and gross distortion or asymmetry of the facial features would result in higher disability ratings based on the specific areas affected. 38 C.F.R. § 4.118 (2016).

The rating criteria list the eight characteristics of disfigurement as follows: scar five or more inches (13 or more cm) in length; scar at least one quarter inch (0.6 cm) wide at the widest part; surface contour of the scar elevated or depressed upon palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square cm); skin texture abnormal in an area exceeding six square inches (39 square cm); underlying soft tissue missing in an area exceeding six square inches (39 square cm); and, skin indurated and inflexible in an area exceeding six square inches (39 square cm). 38 C.F.R. § 4.118 (2016).

The Board notes that discoid lupus can also be rated under Diagnostic Code 6350, used for evaluating systemic lupus erythematosus (disseminated).  However, as noted in the evidence in below, the medical evidence shows that the medical evidence does not support a diagnosis of systemic lupus erythematosus. Therefore, Diagnostic Code 6350 is not applicable at the present time.

The Veteran contends that he suffers from disfigurement of the head, face and neck with visible tissue loss and gross distortion of three or more features.  He further contends that his disfigurement warrants an 80 percent evaluation.  For the reasons set forth below, the Board finds that a 30 percent evaluation is warranted throughout the appeal period, but no higher.

In support of his claim, the Veteran cites a private physician opinion from October 2010. The Veteran's scars, evaluated in September 2010, were deemed to affect three features: mandible (lower jaw), maxillary (cheek or upper jaw) and chin.  A March 2010 treatment note indicates the Veteran's condition involves the face and neck.  The evidence of record is against the Veteran's claim.

Review of the claim's file indicates that the Veteran's personnel records, service treatment records (STRs), private physician and VA treatment records were obtained.  STR's show the Veteran reports of facial scarring between 1969 and 1962.  The claims file also contains pictorial evidence documenting the various angles of the Veteran's skin disfigurement.

In December 2009, the Veteran underwent a VA examination.  The Disability Benefits Questionnaire indicates there was a scar on the right lateral neck where a lymph node had been removed. The scar was 2.5 x 0.5 cm. It was linear and nontender. It was stable, no breakdown, superficial, no limitation to neck movement. There was no inflammation, edema, keloid or induration. It was slightly hypo pigmented. The texture of the scar was consistent with surrounding skin texture and there was no underlying soft tissue loss. The scar was flexible. The cervical nodes both anterior and posterior were not palpable. There were two small, soft nodules palpable under the submandibular area. They were bilateral in the same location and, in my opinion, are salivary glands.  The report did not include an assessment of the Veteran's skin condition affecting the face.

Other treatment records indicate a VA physical examination found hypo and hyperpigmentation on the right mandible, no atrophy, and no active lesions. No atrophy or scarring on the scalp was noted.  An examination note from a VA dermatologist describes the affected area of the face as appearing burned out.

In accordance with the Board's April 2016 Remand Order, the Veteran was afforded an additional VA Examination.  During the examination, the Veteran reported that he was diagnosed with discoid lupus in 1986 and currently uses topical medication only for the treatment of pseudo folliculitis barbae.  The Veteran did not report current symptoms or current treatment.  On examination, the examiner identified a scar of the left mandibular area that measures 3cm X 1cm; a scar of the right mandibular area that measures 6cm X 2cm; and a scar on the right chin that measures 2cm X 2cm. The examiner noted that the scars cause disfigurement and are hypo-pigmented however, the underlying skin moves freely and without inflammatory evidence.  The Veteran's disease, the examiner concluded, affects less than five percent of the total body area and the exposed area.  The examination report also noted evidence of the improvement in the Veteran's condition however, stabilization has not been achieved.

The Board also acknowledges the Veteran's submission of lay evidence in support of his claim.  In weighing credibility of lay statements, VA may consider factors such as interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Veteran and lay witnesses are competent to describe observable symptoms and their onset, the Board accords little probative value to the statements regarding etiology as neither the Veteran nor his lay witnesses are competent to opine on complex medical questions. The etiology of the Veteran's disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Veteran provided lay statements from his wife and son attesting to the appearance of his symptoms during and after service.  While these statements are competent, they fail to reflect that the Veteran's symptomatology warrants a higher schedular evaluation at any time during the pendency of this claim.  By granting service connection, VA has already conceded a change in the Veteran's appearance during and after service. 

Accordingly and despite the Veteran's contentions to the contrary, the evidence of record demonstrates that his service-connected lupus erythema exhibits two characteristics of disfigurement.  As described above, the June 2016 VA examination report indicated the onset of the Veteran's facial skin condition had its onset during service.  The evidence of record indicates visible signs of hypo pigmentation on the Veteran's cheeks and chin.  There is no evidence of involvement of the Veteran's head.

Under Diagnostic Code 7800, a higher rating of 50 percent is not warranted unless the Veteran's disability is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  VA examinations and treatment show that the Veteran's skin condition is not productive of gross distortion or asymmetry of any feature.  The Board recognizes that the June 2016 VA examiner described the Veteran's facial disfigurement as hypo-pigmented; however, the area affected does not exceed 39 square centimeters.  Critically, at no point throughout the appeal period were more than three characteristics of disfigurement identified.  As such, a higher disability rating is not warranted under Diagnostic Code 7800.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) (2016) regarding reasonable doubt are not applicable.  Accordingly, the Board finds that the Veteran's lupus erythema, claimed as a skin disease of the face, more nearly approximates a 30 percent rating under DC 7800 throughout the appeal period, but no higher.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's scars.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the face and chin.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the Veteran has not alleged that his scars prevent him from substantially gainful employment, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for lupus erythema, claimed as a skin disease of the face is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


